Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                          U.S. Magistrate Judge S. Kato Crews


Civil Action No. 1:19-cv-02283-SKC

ERIN SCHONE,

         Plaintiff,

v.
SODEXO, INC.,

         Defendant.

______________________________________________________________________________

          ORDER RE: DEFENDANT’S MOTION TO DISMISS [#18]
______________________________________________________________________________

         This Order addresses Defendant’s Motion to Dismiss Plaintiff’s Amended

Complaint. [#18.]1 The Court reviewed the Motion, all related briefing, the entire

record, and applicable law. No hearing is necessary. For the following reasons, the

Court GRANTS the Motion.

                                  A. BACKGROUND

         Ms. Schone is a pro se litigant. Her Amended Employment Discrimination

Complaint (“AC”) is divided into three parts, each describing her short, yet

tumultuous, employment with Sodexo. Claim One focuses on Ms. Schone’s




1   The Court uses “[#__]” to refer to specific docket entries in CM/ECF.
                                            1
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 2 of 17




interactions with her coworker, Christine, at Ralph’s Café. 2 In June 2018, soon after

being hired, Ms. Schone began having problems with Christine. [#15, p. 6 ¶6(a).] The

AC alleges Christine directed “unwarranted disrespectful statements” in a

demeaning tone toward Ms. Schone, and Christine was “aggressive” in conversations

with her. [Id.] It further alleges Christine only behaved in this way toward Ms.

Schone and her “two other white female co-workers. . ..” [Id. p.7 ¶6(e).] Ms. Schone

complained about Christine’s behavior to the General Manager, the Kitchen

Manager, and her trainer Asheley. [Id. p. 7 ¶¶6(f)-(g).] When she complained to Cal,

he assured her he would take care of the issue. [Id. p.7 ¶6(g).] Instead of things

improving, however, Ms. Schone alleges Christine acted more aggressively. [Id. p.8

¶6(h).] Specifically, Christine’s behavior worsened, and she did things to make Ms.

Schone’s job harder, was rude, and tried to shame her in front of coworkers. [Id. p.8

¶6(h), p.9 ¶6(L), p.10 ¶6(n).]

      The bad feelings between the two came to head on November 6, 2018, when

Christine yelled at Ms. Schone about Ms. Schone’s interaction with a customer who

was dissatisfied with Christine’s service. [Id. pp.10-11.] Ms. Schone alleges Christine

yelled at her in the café before bringing her back to the office and yelling at her there.

[Id. p.12 ¶6(t).] She says Christine grabbed her arm leaving marks and blocked her




2 Defendant Sodexo Inc. hired Ms. Schone in May 2018. [#15 p. 5 ¶6.] She initially
alleges she was hired to work at Jacob’s Café, but her allegations mention only
Ralph’s Café and Main St. Café. Further, the AC largely identifies individuals only
by first name; thus, the Court does the same.
                                            2
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 3 of 17




ability to leave. [Id.] Once she was able to leave the office, Ms. Schone went back to

cleaning. [Id. ¶6(v).] Sometime later, Britney became involved in the argument

calling Ms. Schone back into the office where Christine was waiting. [Id. ¶7(a).] The

argument escalated, and ultimately, Britney sent Ms. Schone home without pay. [Id.]

Ms. Schone again complained to Cal about Christine’s behavior and again was told

he would talk to Christine. [Id. ¶8.] Over the next week, and as a result of her

altercation with Christine, Ms. Schone experienced panic attacks resulting in her

missing time from work, seeing a doctor for additional prescription medication, and

finding other natural therapeutics. [Id. ¶9.] Ms. Schone stated she kept Cal appraised

of her medical situation and he relocated her to the Main Street Café in December

2018. [Id.]

      Unfortunately, things for Ms. Schone did not improve. Under Claim Two, she

generally alleges that four days after starting at Main Street, she was subjected to

sexual harassment by her male coworker, Jody. [Id. ¶10.] Ms. Schone texted Cal

about the incident and informed her new manager, Joshua Frank. [Id. ¶10(a).] In

response to Ms. Schone’s sexual harassment allegations, Joshua initially said “so

what?” [Id.] The next day, however, he told her to write a statement about the

incident for HR. [Id.] Sometime later Ms. Schone reviewed her written statement

with someone in HR. [Id. ¶11.] Ms. Schone states she told HR about her difficulties

with Christine, her transfer, her new problems with Jody, and that she believed she

was “working in a hostile work environment.” [Id. ¶ 11(a).] Ms. Schone asked HR to


                                          3
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 4 of 17




review the camera footage of her altercation with Christine. [Id. ¶11(d).] Sometime

later, Joshua informed her the investigation was complete. [Id. ¶12.] When Ms.

Schone pushed back and requested further information, Joshua yelled at her to “drop

it,” and said, “it’s over.” [Id.]

       Under Claim Three, Ms. Schone describes continuing difficulties getting along

with her coworkers and managers. She alleges her coworkers refused to speak with

her, ordered her to do the work they did not want to do, moved her standing mat

refusing to return it, and bad-mouthed her to customers. [Id. ¶¶12(a)-(b), 12(i)-(k).]

Regarding management, Ms. Schone alleges, Joshua assigned her to a non-working

cash register and then blamed her when she had problems using it. [Id. ¶¶12(k)-(m).]

Ms. Schone also alleges Joshua prevented her from attending staff meetings and told

her several times to “go find a different job.” [Id. ¶¶14.]

       Ms. Schone continued to complain about this behavior to Cal as the general

manager, but on February 19, 2019, he told her to contact Joshua about anything

having to do with HR. [Id. ¶14(b).] Later the same day, Joshua reiterated Cal’s

instruction to only contact him. [Id.] Ms. Schone alleges she was cut off when she

tried to explain her actions and that Joshua screamed, “That’s it Erin, your (sic) done,

go look for another job.” [Id. ¶14(c).] Believing she had been fired, Ms. Schone cleaned

out her locker. [Id. ¶14(d).] Before she left, however, Joshua said he had not fired

her; he only suspended her. [Id.] Ms. Schone alleges Joshua charged her with




                                            4
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 5 of 17




insubordination and offered her the option to respond. [Id.] Ms. Schone states she

responded but has not worked there since February 19, 2019. [Id. p.38.]

       Ms. Schone filed a charge of discrimination with the Equal Employment

Opportunity Commission on March 15, 2019, checking the boxes for discrimination

based on sex and disability, and retaliation. [Id. pp.38-42.] The EEOC charge alleges

she was denied a reasonable accommodation and was harassed when a male coworker

engaged in inappropriate flirting with a female customer and when the same

coworker made sexually suggestive comments to Ms. Schone. [Id. p.38.] She dual filed

the charge with the Colorado Civil Rights Division. [Id. p.42.] The EEOC declined to

take further action on the charge and provided Ms. Schone with her right to sue letter.

[Id. p.36.]

                               B. LEGAL STANDARDS

       The Court accepts the well-pleaded facts as true and views the allegations in

the light most favorable to the non-movant. Casanova v. Ulibarri, 595 F.3d 1120,

1124-25 (10th Cir. 2010). Moreover, because Ms. Schone proceeds pro se, her

pleadings and other papers are construed liberally and held to a less stringent

standard than formal pleadings drafted by a lawyer. See Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).

“[I]f the court can reasonably read the pleadings to state a claim on which the plaintiff

could prevail, it should do so despite the plaintiff’s failure to cite proper authority, his

confusion of legal theories, his poor syntax and sentence construction, or his


                                             5
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 6 of 17




unfamiliarity with pleading requirements.” Id. But the Court cannot act as a pro se

litigant’s advocate. Id. The Court may not “supply additional factual allegations to

round out a plaintiff’s complaint.” Whitney v. State of New Mexico, 113 F.3d 1170,

1173-74 (10th Cir. 1997). Nor may a plaintiff defeat a motion to dismiss by alluding

to facts that have not been alleged, or by suggesting matters that were not pleaded.

Associated Gen. Contractors of Cal. Inc. v. Cal. State Council of Carpenters, 459 U.S.

519, 526 (1983). At the end of the day, pro se litigants must “follow the same rules of

procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.

1994).

         Defendants seek dismissal of the claims against them under Fed. R. Civ. P.

12(b)(6). Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The Twombly-Iqbal

pleading standard requires that courts take a two-prong approach to evaluating the

sufficiency of a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 554 (2007).

         The first prong requires the court to identify which allegations “are not entitled

to the assumption of truth” because, for example, they state legal conclusions or are

mere “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Iqbal, 556 U.S. at 678. The second prong requires the court

to assume the truth of the well-pleaded factual allegations “and then determine

whether they plausibly give rise to an entitlement to relief.” Id. at 679. “Accordingly,


                                             6
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 7 of 17




in examining a complaint under Rule 12(b)(6), [courts] will disregard conclusory

statements and look only to whether the remaining, factual allegations plausibly

suggest the defendant is liable.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th

Cir. 2012). In other words, the court strips the complaint bare of the deficient

allegations and determines whether the remaining allegations plausibly state a claim

for relief.

       To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal,

556 U.S. at 678 (internal quotation marks omitted). A claim is plausible when the

plaintiff “pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. This standard

requires more than the sheer possibility that a defendant has acted unlawfully. Id. If

the allegations “are so general that they encompass a wide swath of conduct, much of

it innocent, then the plaintiffs ‘have not nudged their claims across the line from

conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242, (10th Cir. 2008)

(quoting Twombly, 550 U.S. at 570). The standard is a liberal one, and “a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts

is improbable, and that recovery is very remote and unlikely.” Dias v. City & Cty. of

Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).

                                     C. ANALYSIS

1.     Abandoned Claims


                                            7
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 8 of 17




      Although she divides the AC into Claims One through Three, Ms. Schone

alleges claims under a variety of state and federal legal theories, including: (1) Title

VII; (2) Colorado Revised Statute § 24-34-402; (3) Colorado Revised Statute § 24-50-

5-103; (4) Colorado Revised Statute § 8-4-120; (5) the Americans with Disabilities Act;

(6) a qui tam action; and (7) a breach of contract claim based on Sodexo’s employee

handbook. The Motion seeks dismissal of each of these claims.

      In her Response to the Motion, Ms. Schone provided no arguments in support

of her qui tam action, breach of contract claim, or her claims arising under Colo. Rev.

Stat. §§ 8-4-120 and 24-50-5-103. “When an argument upon a motion to dismiss that

claim is subject to dismissal, and the non-moving party fails to respond to such an

argument, such claims are deemed abandoned and subject to dismissal.” Barnes v.

AstraZeneca Pharm. LP, 253 F. Supp.3d 1168, 1171 (N.D. GA May 23, 2017); see also

Gallegos v. Los Alamos Cty. Fire Dep't, No. CIV 99-0511 JC/RLP, 2000 WL 36739802,

at *1 (D.N.M. June 6, 2000) (dismissing and deeming three of plaintiff’s claims

abandoned where plaintiff’s response failed to address defendants' arguments for

dismissal of those claims on summary judgment), aff'd, 242 F.3d 388 (10th Cir. 2000)

The Court deems these claims as having been abandoned by Ms. Schone based on her

failure to raise any arguments in an effort to save them from dismissal. The Motion

is GRANTED as to these claims.

2.    Federal Discrimination Claims

      a.     Race and Color


                                           8
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 9 of 17




      The AC alleges Title VII discrimination on the bases of sex, race, and color.

The Motion argues the race and color claims should be dismissed because Ms. Schone

failed to exhaust her administrative remedies.

      Under the Tenth Circuit’s decision in Lincoln v. BNSF Rwy. Co., exhaustion of

administrative remedies is not a jurisdictional pre-requisite to a Title VII action.

Lincoln, 900 F.3d 1166, 1185 n.10 (10th Cir. 2018). Thus, “a plaintiff’s failure to file

an EEOC charge regarding a discrete employment incident . . . does not bar a federal

court from assuming jurisdiction over a claim.” Id. at 1183-85. Instead, a failure to

exhaust a Title VII claim is considered an affirmative defense. See Payan v. United

Parcel Serv., 905 F.3d 1162, 1169 (10th Cir. 2018).

      Thus, the Court construes the Motion as raising an affirmative defense of

failure to exhaust. See Lincoln, 900 F.3d at 1185. The affirmative defense of failure

to exhaust administrative remedies is appropriate in a motion to dismiss if “the

grounds for the defense appear on the face of the complaint.” Cirocco v. McMahon,

768 Fed. App’x 854, 858 (10th Cir. 2019) (citing Jones v. Bock, 549 U.S. 199, 215

(2007)).

      Ms. Schone attached her EEOC Charge of Discrimination (“Charge”) to the AC

and it is central to her discrimination claims insofar as the question of proper

exhaustion is concerned. Thus, the Court may consider it without converting the

Motion to one for summary judgment. Sodexo points out the Charge does not check




                                           9
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 10 of 17




 the boxes for “race” or “color.” [#15-2.] It argues, therefore, Ms. Schone failed to

 exhaust her remedies based on those two protected classes.

       The failure to mark a particular box on an EEOC charge creates a presumption

 the charging party is not asserting claims represented by that box. Khalifah v.

 Brennan, No. 19-cv-2240-JAR-KGG, 2020 WL 1028299, at *4 (D. Kan Mar. 3, 2020).

 “The presumption may be rebutted, however, if the charge clearly sets forth the basis

 of the claim.” Jones v. U.P.S., Inc., 502 F.3d 1176, 1186 (10th Cir. 2007).

       Because Ms. Schone did not mark the boxes for “race” or “color,” she

 presumptively was not asserting race or color claims in her Charge. Id. And the Court

 finds the face of the Charge only asserts claims for retaliation, and discrimination

 based on sex and disability. [#18, pp. 10-11.] This conclusion is bolstered by the Pre-

 Charge Inquiry form also attached to the AC. [#15-2, p.3.] There, Ms. Schone was

 asked: “Why do you think you were discriminated against?” The answer she

 completed starts with the prompt: “I think I was discriminated against because of:”

 Ms. Schone then checked only the box for “retaliation,” leaving the boxes for “race”

 and “color” unchecked. [Id.]

       In her Response, Ms. Schone says she did not know how to complete the Charge

 form and she took direction from the EEOC on how to complete it. [#22, p.2.] But this

 explanation seems to only concede the fact that the Charge does not claim race or

 color discrimination. And in the end of the day, pro se litigants must “follow the same

 rules of procedure that govern other litigants.” Nielsen, 17 F.3d at 1277. The Court


                                           10
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 11 of 17




 finds the Charge is insufficient to rebut the presumption that Ms. Schone is not

 asserting claims for race or color discrimination. Accordingly, the Court GRANTS the

 Motion and dismisses Ms. Schone’s discrimination claims based on race and color.

        b.    Disability Discrimination

       To survive a Rule 12(b)(6) motion, a plaintiff’s ADA claim must plausibly

 allege: (1) she is an individual with a disability; (2) she is qualified, with or without a

 reasonable accommodation, to perform the essential functions of her job; and (3) she

 suffered an adverse action. Hawkins v. Schwan’s Home Serv., Inc., 778 F.3d 877, 883

 (10th Cir. 2015).

       Here, the AC fails to plausibly allege Ms. Schone was a qualified individual

 with a disability. Specifically, while the AC alleges Ms. Schone suffers from panic

 attacks [#15, ¶¶6(t), 6(v), and 9.], it alleges no facts from which to infer she suffers

 from a “physical or mental impairment that substantially limit[s] one or more major

 life activities.” 42 U.S.C. § 12102(1)(A). Even were the Court to assume Ms. Schone

 plausibly alleged a disability within the meaning of the ADA, the AC still fails to

 plausibly allege Sodexo treated her differently because of her disability. Jones v. Okla.

 City Pub. Sch., 617 F.3d 1273, 1277 (10th Cir. 2010) (citing Gross v. FBL Financial

 Services, Inc., 557 U.S. 167, 178 (2009)). Indeed, the AC does not allege her coworkers

 or managers were even aware Ms. Schone was disabled such that their conduct could

 plausibly be inferred to be because of her claimed disability. Further, the AC fails to

 allege facts indicating Ms. Schone’s unspecified disability required a reasonable


                                             11
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 12 of 17




 accommodation, or that Sodexo failed to provide the same. For these reasons, the AC

 fails to plausibly allege claims for disability discrimination. The Motion is GRANTED

 and these claims are dismissed.

       c.     Gender Discrimination

       To plausibly allege a gender discrimination claim, the plaintiff must show: (1)

 she is a member of a protected class; (2) she suffered an adverse employment action;

 (3) she was qualified for the position at issue; and (4) she was treated less favorably

 than others not in the protected class. Khalik, 671 F.3d at 1192. Sodexo argues this

 claim should be dismissed because Ms. Schone failed to allege similarly situated

 employees outside her protected group were treated more favorably. [#18, p. 5.] The

 Court agrees.

       The AC fails to allege others outside Ms. Schone’s protected class—i.e., men—

 were treated more favorably than her. For example, under Claim One she alleges

 Christine treated other women in the same disparaging manner in which Christine

 treated Ms. Schone. See [#15, ¶¶6(a), 6(i), and 6(p).] There are no allegations

 Christine, or anyone else in management, treated Ms. Schone’s male co-workers

 differently or more favorably than Ms. Schone. As a result, the AC fails to plausibly

 allege a claim for gender discrimination. The Motion is GRANTED vis-à-vis its claims

 for gender discrimination.

       d.     Sexual Harassment




                                           12
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 13 of 17




       Under Claim Two, Ms. Schone attempts to allege a claim for sexual

 harassment. The prima facie case of a sexual harassment claim includes these

 elements: (1) she is a member of a protected group; (2) she was subject to unwelcome

 conduct; (3) the harassment was based on her sex; (4) the harassment was so severe

 or pervasive that it altered a term, condition, or privilege of her employment and

 created an abusive working environment; and (5) defendant knew or should have

 known of the hostile work environment but did not adequately respond. Debord v.

 Mercy Health Sys. of Kan., Inc., 737 F.3d 642, 650 (10th Cir. 2013). The Court finds

 the AC contains insufficient facts to plausibly allege the second, third, and fourth

 elements.

       In conclusory fashion, the AC simply alleges Ms. Schone’s male co-worker,

 Jody, sexually harassed her. There are no factual allegations of sexual harassment to

 support this conclusory statement. And the Court must disregard a complaint’s

 conclusory statements to determine whether the remaining factual allegations

 plausibly allege a claim. Khalik, 671 F.3d at 1191. Doing that here, the Court is left

 with no factual allegations which plausibly allege a claim. In further example, the AC

 alleges no facts concerning the time, location, persons involved, or circumstances of

 any alleged sexual harassment. Without more, the AC fails to plausibly allege a

 sexual harassment claim. Thus, the Motion is GRANTED as it pertains to Ms.

 Schone’s sexual harassment claims.

       e.     Retaliation


                                          13
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 14 of 17




       To establish a prima facie case of retaliation, a plaintiff must show (1) she

 engaged in protected opposition to discrimination; (2) a reasonable employee would

 have found the employer's alleged retaliatory action to be materially adverse; and (3)

 a causal connection exists between the protected activity and the materially adverse

 action. Robinson v. Dean Foods Co., 654 F. Supp. 2d 1268, 1282–83 (D. Colo. 2009).

 In order for a complaint to qualify as one “protected” for purposes of a retaliation

 claim, the complaint must implicate unlawful discrimination. Dean v. Computer Sci.

 Corp., 384 Fed. Appx. 831, 838 (10th Cir. 2010) (“[A]n employee's complaints

 regarding unfair treatment, no matter how unconscionable, cannot be ‘protected

 opposition to discrimination’ unless the basis for the alleged unfair treatment is some

 form of unlawful discrimination.”) (quoting Petersen v. Utah Dep't of Corr., 301 F.3d

 1182, 1188 (10th Cir. 2002)); Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1203

 (10th Cir. 2008) (general complaints about company management and a negative

 performance evaluation and which did not reference or complain about age

 discrimination were not protected complaints to support a retaliation claim).

       The Court agrees with Defendant that the AC fails to plausibly allege Ms.

 Schone’s complaints raised protected opposition to discrimination. While the AC

 alleges, “[i]n reality, my hours of employment disproportionately decreased after I

 reported discriminating treatment from my co-workers” [#15, p.5], nowhere does the

 AC allege facts concerning any reports of unlawful discrimination, such as when those

 complaints were made, the content of those complaints, to whom they were made, etc.


                                           14
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 15 of 17




 The closest the AC gets is with the following allegations: “At the (other location)

 Plaintiff Schone was exposed to unwanted sexual harassment by another co-worker.

 Reporting this to the store Manager, Schone was told "So what?" In response by (sic)

 Manager, then told me to write the incident on paper to submit to HR.” [#15, p.4 ¶10;

 see also id. p.16.] But these allegations also fail to allege sufficient facts concerning

 the content of these alleged verbal and written reports, or indeed, any details of the

 “unwanted sexual harassment” being alleged. While “[s]pecific facts are not

 necessary,” at least some facts are. Erickson v. Pardus, 551 U.S. 89, 93 (2007).

 Without more, the AC’s allegations of making reports are too conclusory. 3 Khalik, 671

 F.3d at 1191 (“[I]n examining a complaint under Rule 12(b)(6), [courts] will disregard

 conclusory statements and look only to whether the remaining, factual allegations

 plausibly suggest the defendant is liable.”).

       Even were the Court to assume sufficient allegations to plausibly allege Ms.

 Schone’s protected opposition to discrimination, the AC still fails to plausibly allege

 a retaliation claim when considering elements two and three of the prima facie case.




 3 The Pre-Charge Inquiry form attached to the AC is consistent with the AC’s lack of
 allegations of protected opposition to discrimination. [#15-2.] On the second page of
 that form Ms. Schone checked the box for “retaliation.” She is then asked to “Check
 all that apply:” in regard to five-identified forms of protected opposition, as follows:
 “I filed a charge of job discrimination about any of the above[;]” “I contacted a
 government agency to complain about job discrimination[;]: “I complained to my
 employer about job discrimination[;]” “I helped or was a witness in someone else’s
 complaint about job discrimination[;]” or, “I requested an accommodation for my
 disability or religion[.]” [Id.] Ms. Schone checked none of these boxes, nor did she
 allege any of these options in the AC.
                                            15
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 16 of 17




 For example, much of what the AC alleges amounts to the types of petty slights, minor

 annoyances, and simple lack of good manners that is not normally sufficient to

 support a retaliation claim. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

 68 (2006) (“An employee's decision to report discriminatory behavior cannot

 immunize that employee from those petty slights or minor annoyances that often take

 place at work and that all employees experience.”) And while other conduct alleged

 in the AC is of the more egregious variety, the AC alleges such a broadly abusive

 working environment that it further fails to plausibly allege causation, that is, that

 Sodexo would not have made its employment decisions respecting Ms. Schone but for

 her protected opposition to discrimination. Jones, 617 F.3d at 1277-78; see also Univ.

 of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013) (the “but for” causation

 standard adopted in Gross for ADEA claims applies to retaliation claims under Title

 VII). As a result the Court also dismiss the retaliation claim.

 3.    Colorado Anti-Discrimination Act Claims

       The analysis for the state law anti-discrimination and retaliation claims is

 identical to that pertaining to the federal claims, discussed above. See Agassounon v.

 Jeppesen Sanderson, Inc., 688 Fed.Appx.507, 509 (10th Cir. 2017) (analyzing CADA

 discrimination and retaliation claims under the same legal standards as Title VII).

 Therefore, for the reasons stated above, Ms. Schone’s CADA claims are also

 DISMISSED.

                                D.     CONCLUSION


                                           16
Case 1:19-cv-02283-SKC Document 27 Filed 03/10/21 USDC Colorado Page 17 of 17




       For the reasons stated above, Defendant’s Motion is GRANTED.




       DATED: March 10, 2021.

                                            BY THE COURT:



                                            ________________________________
                                            S. Kato Crews
                                            United States Magistrate Judge




                                       17
